(1] mon                                                                                            06/21/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: OP 22-0293


                                          OP 22-0293                         1.7.•       -




   JESSE T. PRYOR,                                                             JUN   2 2022
                                                                            Bowen Grer2nwood
                                                                          Clerk of       or -le Court
                                                                                       o iVloenntana
                                                                             St-.7..toSuf
                Petitioner,

         v.
                                                                       ORDER
   JAMES SALMONSEN, Warden,
   Montana State Prison,

                Respondent.



         Jesse T. Pryor has filed a Petition for Writ of Habeas Corpus, indicating that the
  Board of Pardons and Parole (Board) should have granted him a parole and that the Board
  violated his Due Process rights in denying him a parole. He includes several attachments.
         Pryor explains that he "had no sanctions for any violations in 2021," and that the
  Montana Incentives and Interventions Guide (MIIG) should have been applied to him,
  pursuant to § 46-23-1028, MCA. He provides that on July 18, 2021, he was arrested on a
  July 8 warrant for not reporting. He states that he was charged with a new misdemeanor
  that was later dismissed and that the Report of Violation lists new felony charges frorn
  Lewis and Clark County. He further states that he was never charged with those felonies.
  He points to his classification report from prison which lists no detainers, warrants, or
  notifications. He further explains that he was in a severe car accident and was life-flighted
  to a hospital in Great Falls. He puts forth that he lost his residence while he was in the
  hospital and that he tried to make contact with his parole officer. Pryor concludes that his
  violations were all cornpliance violations, thereby triggering the application of MIIG.
  Pryor requests his immediate release frorn prison.
         Pryor includes a copy of a July 1, 2021 Report of Violation, prepared by his parole
  officer. The Report of Violation provides that Pryor was granted a parole in February 2020
  and he began supervision with Billings Probation and Parole. The first listed violation is
  the non-cornpliance violation where Pryor did not comply with laws and conduct. The
Report references the severe car accident on May 14, 2021, and that after a search of the
wrecked vehicle, twenty-six grams of rnethamphetamine were found along with syringes
and oxycodone pills. The Report also lists a second count where his parole officer
contacted the hospital in Great Falls on May 17, 2021, and spoke to Pryor, telling him to
report to Billings Probation and Parole immediately upon his release. The parole officer
further provides that she called the hospital on June 8, 2021, and learned that Pryor had
discharged on May 19, 2021. The parole officer concluded in this Report that Pryor was
an absconder who "has deliberately made his[] whereabouts unknown . . ." and that any
atternpt to make contact was unsuccessful.
          The MIIG does not apply when a parolee has new criminal offenses or absconds.
Sections 46-23-1001(3)(a) or (d), and 46-23-1024(4)(c)(4), MCA.
          Pryor is not entitled to his immediate release from prison. The Board has broad
statutory authority to consider even dismissed criminal counts. McDermott v. McDonald,
2001 MT 89, ¶ 21, 305 Mont. 166, 24 P.3d 200. The Board "may consider evidence of
offenses which were charged in dismissed counts." McDermott, ¶ 20. Even though Pryor's
misdemeanor was dismissed and his felony charges in Lewis and Clark County were not
adjudicated, the Board may consider those charges in reaching the decision to revoke
parole.
          This Court has pointed to the United States Supreme Court when considering due
process and parole hearings. "[T]he United States Supreme Court has held that due process
is satisfied when the prisoner seeking parole is, at a minimum, provided with an
opportunity to be heard and a written statement explaining why he was denied parole."
McDermott, ¶ 11. Pryor includes a copy of an April 5, 2022 disposition from the Board.
The Board, in regular session, revoked Pryor's parole and awarded no dead time. The
reasons for the parole denial were: "Laws and conduct (charged in Billings Municipal
Court, inmate possibly pending new felony charges), reporting and residence."          We
conclude that his due process rights have not been violated. Pryor appears before the Board
in April 2023.

                                             2
       Pryor has not demonstrated illegal incarceration. He is not entitled to habeas corpus
relief. Section 46-22-101(1), MCA. Accordingly,
       IT IS ORDERED that Pryor's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Jesse T. Pryor personally.
      DATED this Z-1 - My of June, 2022.



                                                               C ief Justice




                                                                 Justices




                                             3